PER CURIAM.
Forum Steakhouse (“Forum”) the plaintiff below, appeals from the final judgment; an order compelling arbitration; an order denying its motion to vacate arbitration award; and an order granting an arbitrator’s motion for protective order. We affirm.
We find no merit to the appellant’s argument that the engagement letter or the arbitration clause was procured by fraud. Nor do we find any merit to the appellant’s claim that the arbitration panel, or any member thereof, was biased in favor of the appellee.
AFFIRMED.